COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cornelius Milan Harper v. The State of Texas

Appellate case number:    01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:              434th District Court of Fort Bend County

        On August 13, 2015, we abated this appeal and remanded to the trial court to hold a
hearing regarding inaccuracies in the reporter’s record. On November 23, 2016, we received a
supplemental reporter’s record of the most recent hearing held in the trial. During this hearing,
the trial court heard the testimony of the substitute court reporter, Karen Rothman, whom the
trial court appointed to correct and prepare a record, if possible. After hearing Rothman’s
testimony, the trial court determined that the record was acceptable for filing in the court of
appeals. On January 24, 2017, a supplemental clerk’s record was filed containing the trial court’s
findings of fact and conclusions of law.
        The trial court concluded that Rothman had corrected 20 volumes of the reporter’s
record, namely, volumes 17, 18, 19, 23, 24, 27, 28, 32, 33, 37, 38, 43, 44, 47, 51, 52, 56, 57, 58,
and 59. The trial court found that these volumes were certifiable and certified in accordance with
court reporting standards and the Texas Rules of Appellate Procedure. The trial court further
ruled that these volumes were to be incorporated with all other volumes of the previously
certified and filed volumes.
        Appellant has filed a motion for extension of time and an objection to the reporter’s
record, complaining that Karen Rothman has not filed the complete, certified record, that all of
the abatement hearings held regarding correcting the record should be revised because they were
all labeled “Volume one of one.” Finally, appellant seeks an extension until 30 days after the
complete reporter’s record is filed.
        On February 23, 2017, Rothman filed a notice that all of the corrected volumes had been
filed in this Court and that she was only responsible for the correction and filing of the 20
volumes assigned to her by the trial court. Rothman also objects to appellant’s request for
different labeling of the abatement hearings.
        Based on the recent filings, this Court determines that court reporter Rothman has filed
all 20 corrected volumes in September 2016. With the recent filing of the master index, the
record is now complete. Based on the trial court’s findings and conclusions, we ORDER that the
20 volumes filed on September 26-27, 2016 by Rothman replace the volumes filed by Rachel
Gamez on November 12, 2015. Although appellant objects to the abatement hearing records’
label as “Volume one of one,” appellant may distinguish between these hearings by stating the
date of the hearing. There is no need for revision of these records.
       Accordingly, we reinstate the appeal on the active docket and grant appellant’s motion.
Appellant’s brief is due on or before April 3, 2017.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: March 2, 2017